UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2010 AUDIOVOX CORPORATION (Exact name of registrant as specified in itscharter) Delaware 0-28839 (State or other jurisdiction of incorporation) (Commission File Number 13-1964841 (I.R.S. Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code (631) 231-7750 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of file following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(e)) Item 1.01Entry into a Material Definitive Agreement. On August 23, 2010, Audiovox Corporation (the "Company") entered into the First Amendment to the Credit Agreement dated as of March 31, 2010 by and among the lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent for the lenders (the “Credit Agreement”).The First Amendment amends the Credit Agreement to delete the definition of “Applicable Rate” and insert a new definition and amends Schedule 3.13. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description First Amendment to Credit Agreement dated as of August 23, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AUDIOVOX CORPORATION (Registrant) Date: August 24, 2010BY: Charles M. Stoehr Senior Vice President and Chief Financial Officer
